Title: On the New Office of Secretary of State for the Colonies, 13 January 1768
From: Franklin, Benjamin
To: 


On January 12, 1768, the Gazetteer published an attack on the newly created Secretaryship of State for the American Colonies signed by “Old England,” the correspondent whom Franklin had recently rebuked for his intemperateness. The rebuke had had no effect: the effusion was as strongly worded as the previous one, and more ridiculous in its argument. The Stuarts had raised in America, according to the writer, “an offspring to prerogative that should be bound by the strongest ties of interest, to wage eternal war with parliamentary authority.” The colonies were coming to resemble Hanover, and would provide the King with “a prerogative army” to use against the liberties of Englishmen. Franklin felt impelled to answer this nonsense at once, and in his reply he expressed for the first time his opinion of the cabinet post that had just been carved for Lord Hillsborough out of the Secretaryship for the Southern Department.
  

  Jan. 13. [1768]
  To the Printer of the Gazetteer

Your correspondent of yesterday, who signs himself Old England, is extremely alarmed at the appointment of a separate secretary of state for the business of the Colonies, apprehending the most terrible consequences from it to our “Liberties, commerce, and most essential interests.”
His conceptions are,
1. That “this being a new lucrative office, having several dependants enjoying salaries under the government, must produce a new accession of power to the Crown.” But if, in consequence of this appointment, the Board of Trade and Plantations should be (as it is said it will be) laid aside as unnecessary,  since the secretary may, at any time, obtain from the experienced merchants who have traded to America, and from returned governors and other officers of the Crown, who have resided in that country, better information than that Board can give him, composed, as it sometimes has been, of country gentlemen, or the friends, or friends friends of Ministers, placed there, not for their knowledge of American affairs, but to receive pensions under the guise of salaries: there will then, by this arrangement, be a considerable diminution of the power of the Crown, as well as a great saving of expences to the nation.
2. That “an opening will be formed by means of this secret channel, for conventions with a premier, totally destructive to the freedom and trade of England.” We have long had secretaries of state for the affairs of France, Spain, and other countries at enmity with us; but was the appointment of such officer ever objected to, on a supposition that they might become “secret channels for conventions, destructive to the freedom and trade of England?” Have we then more to fear from our own offspring, a people of the same language and religion, than from our neighbouring old enemies, French, Spaniards, and Papists? May not the secretary for American affairs be as honest a man, and as faithful to the interest of the nation, as either of the other secretaries? And will he not be as answerable with his head as they are, if he should betray his trust?
3. But the great danger is supposed to be, that “America being the child of prerogative, and consisting of some millions of commercial subjects daily encreasing in riches and power, ranged under its banner, and bound to it by the strongest ties of interest,” may, in some imagined future contest between the crown and parliament, strengthen the hands of the former against the latter, to the utter “ruin of parliamentary authority.” Last year these writers were terrifying us with the apprehensions that the colonists would all become rebels, but now it seems the truth is, that they are like to become too loyal! For my own part, I am perfectly easy on both these points, having no doubt but the goodness and wisdom of our King and Parliament, improved by the mistakes of past times, will not only preserve the happy union that at present subsists between them, but will treat those people with such kindness and justice as shall strengthen and establish the constitutional connection of the two countries, notwithstanding all the endeavours of angry declaimers on both sides the water, to sow the seeds of dissention, and blow up the flames of discord, where every prudent consideration calls for concord and harmony. They do not, however, always act this part from a malignity of heart; it is sometimes from an insanity of head. To be apprehensive of chimerical dangers, to be alarmed at trifles, to suspect plots and deep designs where none exist, to regard as mortal enemies those who are really our nearest and best friends, and to be very abusive, are all symptoms of this distemper; and strong in your correspondent. I cannot therefore be offended with him; on the contrary, I never read his papers but I feel myself disposed to sigh, and to say of him, what the honest political barber, in the farce, often compassionately says of me, Ahpoor Old England.
Remembering, Mr. Gazetteer, the impartiality you have always manifested in what relates to my affairs, I shall ever wish well to your paper, whilst I am
Old England, in its senses.
